DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) s 1-5, 8-12, and 15-20 are is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 2009/0240127 A1 to Ray.
As to claims 1, 8, and 16, Ray discloses a method, computer-readable medium, and meter for providing therapeutic guidelines to a person having diabetes, the method comprising: 
measuring a blood glucose (bG) level of the person for two or more days, wherein at least one bG measurement for each bG level is taken per day, and the at least one daily bG measurement corresponds to one or more daily events for the person (see [0047], [0052]-[0065] -- post-meal and pre-meal flag prompts inherently require the determination of operating parameters that include a plurality of daily events and a number of daily bG level measurements; frequency of glucose testing inherently requires the determination of a plurality of glucose measurements; when the hypoglycemic pattern analysis is run, a predetermined minimum number of tests is determined); 
recording the measured bG levels in a computing device (this is inherently done given that it occurs in a computing device); 
determining, by the computing device, whether each recorded bG levels are level is below or above one or more predetermined bG ranges (see [0053] to [0057] -- determining whether bG values are hyper/hypoglycemic); and 
automatically providing, by the computing device, therapeutic guidelines to the person (see Fig 18-19A-B and [0139] -- a warning is a therapeutic guideline), based on whether at least two of the recorded bG levels corresponding to a same daily event of the one or more daily events are below, within, or above the one or more predetermined bG ranges such that a pattern is identified (see entire document, especially [0166] to [0169] for pattern determination for hypoglycemia).  
As to claims 2, 9, and 17, Ray further discloses wherein the measuring of the bG level of the person for three or more days (see Fig 19A).
As to claims 3, 10, and 18, Ray further discloses wherein the one or more daily events for the person comprise eating breakfast, eating lunch, eating dinner, and going to sleep, such that at least seven bG measurements are taken per day: one before and after the person eats breakfast, lunch, and dinner, and one before the person goes to sleep (see Fig 19A).  The measuring element is further so configured (see Fig 1, elements 10, 20).
As to claims 4, 11, and 19, Ray further discloses wherein the bG measurements are taken approximately two hours after the person eats breakfast, lunch, and dinner (see Fig 19A).  
As to claims 5, 12, and 20, Ray further discloses wherein the one or more predetermined bG ranges comprise: a first predetermined bG range of approximately 81 milligrams of glucose per deciliter of blood (mg/dl) to approximately 110 mg/dl for bG measurements taken before the person eats breakfast, lunch, and dinner; and a second predetermined bG range of approximately 81 mg/dl to approximately 140 mg/dl for measurements taken after the person eats breakfast, lunch, and dinner and before the person goes to sleep (see Fig 19A).  
As to claim 15, Ray further discloses wherein the computer-readable medium comprises a compact disc (CD), a USB thumb drive, an optical drive, or a magnetic drive (see [0037]).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 6-7, 13-14, and 21-22, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ray in view of US 2003/0216628 A1 to Bortz et al. (“Bortz”).
As to claims 6-7, 13-14, and 21-22, Ray fails to additionally disclose determining whether the recorded bG levels are below or above the one or more predetermined bG ranges by at least a bG excursion amount to respectively be indicative of severe hypoglycemia or severe hyperglycemia, wherein the determining is performed by the computing device, and wherein automatically providing therapeutic guidelines to the person is further based on whether the recorded bG levels are below or above the one or more predetermined bG ranges by at least the bG excursion amount, wherein the bG excursion amount is approximately 50 milligrams of glucose per deciliter of blood, wherein the bG excursion amount is approximately 50 milligrams of glucose per deciliter of blood.
However, in a related disclosure, Bortz disclose determining whether the recorded bG levels are below or above the one or more predetermined bG ranges by at least a bG excursion amount to respectively be indicative of severe hypoglycemia or severe hyperglycemia, wherein the determining is performed by the computing device, and wherein automatically providing therapeutic guidelines to the person is further based on whether the recorded bG levels are below or above the one or more predetermined bG ranges by at least the bG excursion amount (see [0043] -- < 40 mg/dl for severe hypoglycemia and > 400 mg/dl for severe hyperglycemia). 
It would have been obvious to one of ordinary skill in the art to combine the bG pattern reporting and providing of therapy guidelines as disclosed by Ray with the excursion amount and severity determination taught by Bortz to provide the predictable result of identifying and differentiating between chronic problematic blood glucose control (i.e., that which may cause, for example, long-term circulatory problems) from potentially life threatening lack of blood glucose control that may lead to ketoacidosis, coma or death. Examiner notes that such a combination would result in duplication of steps of Ray that are reserved for out-of-range hypo- and hyperglycemia for the severe hypo- and hyperglycemia disclosed by Bortz. 
While Bortz discloses wherein the bG excursion amount is approximately 30 milligrams of glucose per deciliter of blood and not 50 milligrams of glucose per deciliter of blood, this amount is only a default selection, meaning that it would have been obvious to change such an amount according to the health requirements of any particular patient (see Bortz, [0030] and [0043]). 
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791